DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments
Applicant's arguments filed 01/21/2020 have been fully considered but they are not persuasive.
With regards to claim 13, applicant argues that Michel does not teach the limitation “binding the communication session to each communication device of the plurality of communication devices, in response to the respective bind request, transmitting, to each communication device of the plurality of communication devices, an acknowledgment that all of the communication devices of the plurality of communication devices are bound to the communication session, and receiving communication data from a first communication device of the plurality of communication devices, wherein the receiving the communication data begins prior to the transmitting the acknowledgment”. Examiner respectfully disagrees. Reviewing the applicant’s specification, the limitation binding refers establishing a communication session between two device according to ¶21, ¶95, and ¶97. Michel teaches a first match request that includes a plurality of requested player attributes. The first match request of 
Applicant further argues that Michel does not teach “transmitting, to each communication device of the plurality of communication devices, an acknowledgment that all of the communication devices of the plurality of communication devices are bound to the communication session”. Examiner respectfully disagrees. Michel teaches in col 5 lines 5-25 that upon matching the first match request 56 to the second match request, sending a notification (an acknowledgment that all of the communication devices of the plurality of communication devices are bound to the communication session) to all participating device regarding the multiplayer game match. The notification of the multiplayer game match 86 may also be sent to the second requesting player 72 and/or other players associated with the multiplayer game session. The notification maps as an acknowledgement that all of the communication devices of the plurality of devices are bound to the communication session of a multiplayer match.
Applicant further argues that Michel does not teach “receiving communication data from a first communication device of the plurality of communication devices, wherein the receiving the communication data begins prior to the transmitting the acknowledgment” Examiner respectfully disagrees. Michel teaches in col 5 lines 5-25 that upon matching the first match request 56 to the second match request, sending a 
With regards to claim 1, applicant argues Wang does not teach the limitation “in response to receiving the request for allocation of a relay server for the communication session”. Examiner respectfully disagrees. Wang teaches allocating a first relay server for the communication session. In ¶28, a TURN server 308 sends a relay address allocation request success message (e.g., 200 OK response code) to UE 302 that comprises a relay address candidate for the relay service and a session update attribute to be used for communication session. 
Applicant argues that Sekaran does not teach “providing, to the recipient communication device, over a second connection, information identifying the first relay server allocated for the communication session”. Examiner respectfully disagrees/ Sekaran teaches in ¶31 fig. 3, a data flow diagram that illustrates the flow of data to join a client to a conference (communication session) based on existing conference information, connection 302 (first connection), connection 306 (second connection). The conference server pool load balancer then provides 306 an indication of the allocated conference server to the client. Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang in light of Sekaran in order for providing a conference system that effectively achieves high availability conferencing to its users (Sekaran ¶5).

With regards to claim 8, applicant argues that Wang does not teach the limitation “receive, from a relay allocation server, information identifying a first relay server allocated for use by both the recipient communication device and an initiating communication device for a communication session initiated by the initiating communication device”. Examiner respectfully disagrees. Wang teaches in fig. 3 user equipment 302 (initiating communication device) that sends allocation request 314, 318 to turn server 308, in ¶28 "Interactive Connectivity Establishment, TURN server 308 sends a relay address allocation request success message (e.g., 200 OK response code) as the information identifying a first relay server allocated for use by both the recipient communication device to UE 302, the initiating communication device for a communication session initiated by the initiating communication device. The request success message comprises a relay address candidate for the relay service and a session update attribute.
Applicant argues that Lin does not teach “receive, from the allocation server, information identifying the second relay server allocated for use by the recipient communication device for the communication session”. Examiner respectfully disagrees. Lin teaches in ¶6, mobile devices for transmitting a request to a server to allocate a network address and port associated with the server to use in a data exchange session with a participating mobile device, and receiving the network address (information identifying the second relay server allocated for use by the recipient communication device for the communication session) and port from the server (allocation server).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 14, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michel (US 9120020 B2).

Regarding Claim 13

Michel teaches:

A method for establishing a communication session, using a relay server, between a plurality of communication devices, the method comprising: by the relay server: receiving, from each communication device of the plurality of communication devices, a respective bind request (Col 1 lines 35 -65 grouping a plurality of players into a multiplayer game session, receiving (by a relay server) a first match request (bind request) for a multiplayer game session from a client device, receiving a plurality of other match requests from client devices of other requesting players (bind request from each communication devices, col 8 lines 30-45 matchmaking program 20 and other software associated with the matchmaking system 10 may reside in the matchmaking computing device 12 (relay server) to form a server-client network with the client devices, or on each of the client devices to form a peer-to-peer network); 

binding the communication session to each communication device of the plurality of communication devices, in response to the respective bind request (col 6  lines 10-35 matching the first match request with the second match request based on matching the requested player attributes in the first and second match requests, to thereby form a multiplayer game match (binding the communication session));

transmitting, to each communication device of the plurality of communication devices, an acknowledgment that all of the communication devices of the plurality of communication devices are bound to the communication session (col 5 lines 5-25 Upon matching the first match request 56 to the second match request, send a notification (an acknowledgment that all of the communication devices of the plurality of communication devices are bound to the communication session)  of the multiplayer game match, a notification of the multiplayer game match 86 may also be sent to the second requesting player 72 and/or other players associated with the multiplayer game session); and

receiving communication data from a first communication device of the plurality of communication devices, wherein the receiving the communication data begins prior to the transmitting the acknowledgment (col 5 lines 5-25 Upon matching the first match request 56 to the second match request, send a notification (receiving data (match request) from a first device, prior to a notification (acknowledgment) from the match making program relay server transmitted to the first device)  of the multiplayer game match, a notification of the multiplayer game match 86 may also be sent to the second requesting player 72 and/or other players associated with the multiplayer game session).



Regarding Claim 14

Michel teaches:
 	
The method of claim 13.

Michel teaches:
 
The method of claim 13, further comprising: by the relay server: transmitting to each respective communication device bound to the communication session by the relay server, other than the first communication device, at least a portion of the received communication data (col 4 lines 1 -20 Upon receiving the first match request 56 (communication data received by match making program (relay server)), the first match request 56 (received communication data) may be delivered (transmitting to communication device bound to session) to a hopper 70 that corresponds to the multiplayer game (each respective communication device bound to the communication session))

Regarding Claim 15

Michel teaches:
 	
The method of claim 14.

Michel teaches:

The method of claim 14, wherein, upon binding a particular communication device to the communication session, the relay server begins transmitting to the particular communication device subsequently received portions of the communication data (col 4 lines 1 -20 Upon receiving the first match request 56 (communication data received by match making program (relay server)), the first match request 56 (received communication data) may be delivered (transmitting to communication device bound to session) to a hopper 70 that corresponds to the multiplayer game (each respective communication device bound to the communication session))

Regarding Claim 16

Michel teaches:
 	
The method of claim 14.

Michel teaches:

The method of claim 14, further comprising: by the relay server: storing the received communication data, wherein, following the binding a particular communication device to the communication session, the relay server transmits to the particular communication device stored portions of the communication data received prior to binding of the particular communication device (col 4 lines 1 -20 Upon receiving the first match request 56 (communication data received by match making program (relay server)), the first match request 56 (received communication data) may be delivered (transmitting to communication device bound to session) to a hopper 70 that corresponds to the multiplayer game (each respective communication device bound to the communication session))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Michel as applied to claim 13 in view of Wu (US 2015/0156069 A1), and further in view of Maenpaa (US 2016/0285720 A1).

Regarding Claim 17

Michel teaches:

The method of claim 13.



The method of claim 13, further comprising: by the relay server: determining that a different relay server would provide improved relay performance for a particular communication device of the plurality of communication devices; and transmitting, to the particular communication device, an instruction to request that a relay allocation server allocate a different relay server for use by the particular communication device for the communication session.

Wu teaches:

The method of claim 13, further comprising: by the relay server: determining that a different relay server would provide improved relay performance for a particular communication device of the plurality of communication devices (Wu ¶3 Proxy server provides a forwarding function in the Internet, and is located between a client device and a Web server ¶14 ¶32 an apparatus (relay server) for configuring a proxy server, configuring module 402 of apparatus is to select at least one proxy server from multiple candidate proxy servers according to the first speed performance indicator and/or the second speed performance indicator, and configure the selected proxy server as a currently used proxy server, ¶33 ¶44 ¶40 apparatus for configuring the proxy server may be may be a browser plug-in (third party software in another server selecting a proxy server with a better performance to server the website to the client)); and 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Michel in light of Wu in order to enhance the security protection of webpage view, by intercepting or eliminating insecure webpage information, and then returns secure webpage data to the browser, and if the access speed of the proxy server is too slow, providing an apparatus for selecting at least one proxy server from multiple candidate proxy servers according to the first speed performance indicator and/or the second speed performance indicator, and configuring the selected proxy server as a currently used proxy server (Wu ¶3-9).

Michel-Wu does not teach:

transmitting, to the particular communication device, an instruction to request that a relay allocation server allocate a different relay server for use by the particular communication device for the communication session.



transmitting, to the particular communication device, an instruction to request that a relay allocation server allocate a different relay server for use by the particular communication device for the communication session (¶68 the controller node 13 (first relay server) may create a new or find an existing media server virtual machine in another data center or on a different server of the same data center, and ask (receiving from first relay server instruction) the user to leave (after joining communication session) the conference (communication session) and join again using the new media server instance (request a different relay server)); 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Michel-Wu in light of Maenpaa in a situation where there is large delay caused simply because the media server is overloaded, and the only possible action might be to transfer the user that is being served by the media server to another media server (Maenpaa ¶68).


Regarding Claim 18

Michel-Wu-Maenpaa teaches:

 The method of claim 17.

Michel-Wu-Maenpaa does not teach:

The method of claim 17, wherein the determining that a different relay server would provide improved relay performance for a particular communication device of the plurality of communication devices is based on a network location of the particular communication device.

Wu teaches:

The method of claim 17, wherein the determining that a different relay server would provide improved relay performance for a particular communication device of the plurality of communication devices is based on a network location of the particular communication device (Wu ¶3 Proxy server provides a forwarding function in the Internet, and is located between a client device and a Web server ¶27 selecting at least one proxy server with the minimum number of jump times (determining a relay server based on location, ¶14 ¶32 an apparatus (relay server) for configuring a proxy server, configuring module 402 of apparatus is to select at least one proxy server from multiple candidate proxy servers according to the first speed performance indicator and/or the second speed performance indicator, and configure the selected proxy server as a currently used proxy server, ¶33 ¶44 ¶40 apparatus for configuring the proxy server may be may be a browser plug-in (third party software in another server selecting a proxy server with a better performance to server the website to the client)); and 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Michel in light of Wu in order to enhance the security protection of webpage view, by intercepting or eliminating insecure webpage information, and then returns secure webpage data to the browser, and if the access speed of the proxy server is too slow, providing an apparatus for selecting at least one proxy server from multiple candidate proxy servers according to the first speed performance indicator and/or the second speed performance indicator, and configuring the selected proxy server as a currently used proxy server (Wu ¶3-9)
Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Michel-Wu-Maenpaa as applied to claim 17 above, and further in view of Zimran (US 8145614 B1).
Regarding Claim 19

Michel-Wu-Maenpaa teaches:

 The method of claim 17.

Michel-Wu-Maenpaa does not teach:

The method of claim 17, wherein the determining that a different relay server would provide improved relay performance for a particular communication device of the plurality of communication devices is based on a traffic load of the relay server

Zimran teaches:

The method of claim 17, wherein the determining that a different relay server would provide improved relay performance for a particular communication device col 20 lines 1-15 a load rate of a file system server 304, a cache hit rate of the file system server 304, and/or a bandwidth of the SAN data path to a storage system 306 may be examined to determine whether better performance in servicing a particular I/O operation is likely to be achieved).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Michel-Wu-Maenpaa in light of Zimran in order for selecting a data path over which to exchange information between a client device and a storage system ensuring better performance is achieved in servicing a particular I/O operation. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Michel-Wu-Maenpaa as applied to claim 17 above, and further in view of Yamada (US 2015/0142921 A1).
Regarding Claim 20

Michel-Wu-Maenpaa teaches:

 The method of claim 17.

Michel-Wu-Maenpaa does not teach:

The method of claim 17, further comprising: by the relay server: receiving notification that the communication session has been bound to the particular communication device by a second relay server; and 

transmitting, to the second relay server, subsequent communication data for the particular communication device.

Yamada teaches:


The method of claim 17, further comprising: by the relay server: receiving notification that the communication session has been bound to the particular communication device by a second relay server (¶8 transmits a location information which indicates a location of the client to the first server, and a switching processing module that, upon reception of a switching 
instruction information transmitted from the first server, performs switching so as to cause the second server itself to change its mode from the standby mode to the active mode, switching from a first server to a second server (second relay server) that is closer to the client); and transmitting, to the second relay server, subsequent communication data for the particular communication device (¶24 automatically allowing the user to access (transmitting data to client) a virtual server which exists (second relay server) at the nearest base from a base where the user has initially made access and which provides the user with small server's response delay).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Michel-Wu-Maenpaa in light of Yamada in order to enable a user to be provided with a virtual desktop service by automatically allowing the user to access a virtual server which exists at the nearest base from a base where the user has initially made access and which provides the user with small server's response delay, and thus, this method enables realization of provision of comfortable server's responses to the user (Yamada ¶24).



Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2016/0191461 A1) in view of Sekaran (US 2008/0077665 A1).
Regarding Claim 1

Wang teaches:

A method for establishing a communication session between an initiating communication device and a recipient communication device using a relay allocation server, the method comprising:

by the relay allocation server (¶8 receiver (allocation server) receives relay address allocation request ¶28 At step 314, UE 302 sends a relay address allocation request to TURN server 308):

receiving, from the initiating communication device, over a first connection, a request for allocation of a relay server for the communication session (fig. 3 user equipment 302 (initiating communication device) sends allocation request 314, 318 to turn server 308, ¶28 "Interactive Connectivity Establishment, TURN server 308 sends a relay address allocation request success message (e.g., 200 OK response code) to UE 302 that comprises a relay address candidate for the relay service and a session update attribute); and 

in response to receiving the request for allocation of a relay server for the communication session: allocating a first relay server for the communication session (¶28 TURN server 308 sends a relay address allocation request success message (e.g., 200 OK response code) to UE 302 that comprises a relay address candidate for the relay service and a session update attribute (for communication session) fig. 4, 5); 

providing, to the initiating communication device, over the first connection, information identifying the first relay server allocated for the communication session (¶28 TURN server 308 sends a relay address allocation request success message); and 

Wang does not teach:

providing, to the recipient communication device, over a second connection, information identifying the first relay server allocated for the communication session.

Sekaran teaches:

providing, to the recipient communication device, over a second connection, information identifying the first relay server allocated for the communication session (¶31 fig. 3 data flow diagram that illustrates the flow of data to join a client to a conference (communication session) based on existing conference information, connection 302 (first connection), connection 306 (second connection), The conference server pool load balancer then provides 306 an indication of the allocated conference server to the client).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang in light of Sekaran in order for providing a conference system that effectively achieves high availability conferencing to its users (Sekaran ¶5).



Regarding Claim 7

Wang-Sekaran teaches:

The method of claim 1.

Sekaran teaches:

The method of claim 1, wherein the recipient communication device is a first recipient communication device, wherein the communication session is further between the initiating communication device, the first recipient communication device, and a second recipient communication device, the method further comprising: providing, to the second recipient communication device, over a third connection, information identifying the first relay server allocated for the communication session (¶5 The conference servers serve (host) conferences (meetings) that allow users (initiating device, first recipient, and second recipient are inherent in a conference communication session) to conduct distributed conferences ¶15 When the conference server pool receives a request from a user to join a conference, the conference server pool allocates a conference server to service the user and directs the client to connect to and communicate with the allocated conference server to join and participate in the conference (providing allocation server to plurality of users over a plurality of connections)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang in light of Sekaran in order for providing a conference system that effectively achieves high availability conferencing to its users (Sekaran ¶5).


Claim 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2016/0191461 A1) in view of Maenpaa (US 2016/0285720 A1), further in view of Kashyap (US 2010/0138531 A1), and further in view of  Lin (US 2011/0179179 A1).

Regarding Claim 8
Wang teaches:

A recipient communication device comprising: at least one processor; and a memory storing software instructions executable by the at least one processor, (fig. 3 user equipment 302 (initiating communication device) sends allocation request 314, 318 to turn server 308, ¶28 "Interactive Connectivity Establishment, TURN server 308 sends a relay address allocation request success message (e.g., 200 OK response code) to UE 302 that comprises a relay address candidate for the relay service and a session update attribute); 

join the communication session using the first relay server (¶28 "Interactive Connectivity Establishment); 

Wang does not teach:

receive, from the first relay server, after joining the communication session, an instruction to request a different relay server; 

transmit, to the relay allocation server, a request for allocation of a second relay server for use by the recipient communication device for the communication session; 

receive, from the allocation server, information identifying the second relay server allocated for use by the recipient communication device for the communication session; and 

join the communication session using the second relay server.

Maenpaa teaches:

receive, from the first relay server, after joining the communication session, an instruction to request a different relay server (¶68 the controller node 13 (first relay server) may create a new or find an existing media server virtual machine in another data center or on a different server of the same data center, and ask (receiving from first relay server instruction) the user to leave (after joining communication session) the conference (communication session) and join again using the new media server instance (request a different relay server)); 
(Maenpaa ¶68).

Wang-Maenpaa does not teach:

transmit, to the relay allocation server, a request for allocation of a second relay server for use by the recipient communication device for the communication session; 

receive, from the allocation server, information identifying the second relay server allocated for use by the recipient communication device for the communication session; and 

join the communication session using the second relay server.


Kashyap teaches:

transmit, to the relay allocation server, a request for allocation of a second relay server for use by the recipient communication device for the communication session (Lin ¶5 client has a list of backup servers, and in case a primary server (first relay server) goes down the client itself must request must request a new connection (requesting allocation for a second relay server) from a backup server (relay allocations server). ¶31 Backup servers 211a-211c may be further configured to monitor network traffic coming from each primary server 131a-131c. ¶48 backup server 211a-211c ping the primary servers, indicating whether a server is active or inactive)

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang-Maenpaa in light of Kashyap if the primary server dies, providing a method for fixing failed streaming servers based connections (Kashyap ¶4). 

Wang-Maenpaa-Kashyap does not teach:



join the communication session using the second relay server.

Lin teaches:

receive, from the allocation server, information identifying the second relay server allocated for use by the recipient communication device for the communication session (¶6 mobile devices comprises transmitting a request to a server to allocate a network address and port associated with the server to use in a data exchange session with a participating mobile device, receiving the network address (information identifying the second relay server allocated for use by the recipient communication device for the communication session) and port from the server (allocation server)); and 

join the communication session using the second relay server (¶6 participating mobile device establishes a connection with the server using the network address and port, to use in a data exchange session with a participating mobile device).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang-Maenpaa-Kashyap in light of Lin in order for establishing a real-time session-based IM system or data exchange system between mobile devices over a 
digital mobile network system that supports data packet-based communications (Lin ¶6).



Regarding Claim 11

Wang-Maenpaa-Kashyap-Lin teaches:

The recipient communication device of claim 8.

Wang teaches:

The recipient communication device of claim 8, wherein, in joining the communication session, the software instructions cause the recipient (Wang ¶28 fig. 3 step 314, 318 allocation request (bind request) requests a relay address for communicating media traffic for a call (e.g., a WebRTC call), 200 OK acknowledgement); and 

receive, from the first relay server, an acknowledgment that both the recipient communication device and the initiating communication device are bound to the communication session (Wang fig. 3 protocol diagram ¶24 relay service establishing method 500 described in FIG. 5).

Regarding Claim 12

Wang-Maenpaa-Kashyap-Lin teaches:

The recipient communication device of claim 8.

Wang teaches:

The recipient communication device of claim 11, wherein, in joining the communication session, the software instructions further cause the communication device to: transmit communication data to the first relay server after transmitting the request to bind the recipient communication device, but before receiving the acknowledgment (Wang fig. 3 protocol diagram ¶24 relay service establishing method 500 described in FIG. 5) .

Claim 2  is rejected under 35 U.S.C. 103 as being unpatentable over Wang-Sekaran as applied to claim 1 above, and further in view of Chou (US 2016/0014668 A1).
Regarding Claim 2

Wang-Sekaran teaches:

The method of claim 1.

Wang teaches:

(Wang fig. 3 user equipment 302 (initiating communication device) sends allocation request 314, 318 to turn server 308, ¶28 "Interactive Connectivity Establishment, TURN server 308 sends a relay address allocation request success message (e.g., 200 OK response code) to UE 302 that comprises a relay address candidate for the relay service and a session update attribute),

Wang-Sekaran does not teach:

wherein the first relay server is selected based on a network location of the initiating communication device and without regard to a network location of the recipient communication device.

Chou teaches:

wherein the first relay server is selected based on a network location of the initiating communication device and without regard to a network location of the recipient communication device (¶120 the candidate device 200 selected as the relay node device for the other devices in the personal area network ¶142 an MS within a personal area network is selected as a relay node device).

At the time of filing, it would have been obvious to a person of ordinary skill in the art to combine the relay address allocation request of Wang and the relay node in personal area network selection of Chou. One of ordinary skill in the art would have been motivated to combine the teachings as both Wang and Chou both deals with relay transmission mode of multiple device coordination (MDC) in a wireless communication system. Providing a method includes identifying, by a coordinating device including a processor, one or more devices associated with a same entity as the coordinating device, wherein the coordinating device and the one or more devices are part of a set of devices.
3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang-Sekaran-Chou as applied to claim 1 above, and further in view of Wu (US 2015/0156069 A1). 

Regarding Claim 3

Wang-Sekaran-Chou teaches:

The method of claim 1.

Chou teaches:

The method of claim 1, further comprising: by the relay allocation server: receiving, from the recipient communication device, after providing to the recipient communication device the information identifying the first relay server, a request for allocation of a second relay server for use by the recipient communication device for the communication session (¶120 the candidate device 200 selected as the relay node device for the other devices in the personal area network ¶142 an MS within a personal area network is selected as a relay node device); 

providing, to the recipient communication device, information identifying the second relay server (¶120 the candidate device 200 selected as the relay node device for the other devices in the personal area network ¶142 an MS within a personal area network is selected as a relay node device).

Wang-Sekaran-Chou does not teach:

allocating the second relay server for use by the recipient communication device for the communication session, the allocating based on a network location of the recipient communication device.

Wu teaches:

allocating the second relay server for use by the recipient communication device for the communication session, the allocating based on a network location of the recipient communication device (Wu ¶3 Proxy server provides a forwarding function in the Internet, and is located between a client device and a Web server ¶27 electing at least one proxy server with the minimum number of jump times (selecting the proxy server based on location of device) ¶14 ¶32 an apparatus (relay server) for configuring a proxy server, configuring module 402 of apparatus is to select at least one proxy server from multiple candidate proxy servers according to the first speed performance indicator and/or the second speed performance indicator, and configure the selected proxy server as a currently used proxy server, ¶33 ¶44 ¶40 apparatus for configuring the proxy server may be may be a browser plug-in (third party software in another server selecting a proxy server with a better performance to server the website to the client)); and 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang-Sekaran-Chou in light of Wu in order to enhance the security protection of webpage view, by intercepting or eliminating insecure webpage information, and then returns secure webpage data to the browser, and if the access speed of the proxy server is too slow, providing an apparatus for selecting at least one proxy server from multiple candidate proxy servers according to the first speed performance indicator and/or the second speed performance indicator, and configuring the selected proxy server as a currently used proxy server (Wu ¶3-9).


Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang-Sekaran as applied to claim 1 above, and further in view of Singh (US 10,129,412 B1).


Regarding Claim 4

Wang-Sekaran does not teach:

The method of claim 1, wherein the first connection and the second connection are persistent connections.

Singh teaches:

The method of claim 1, wherein the first connection and the second connection are persistent connections (col 9 lines 15-35 each party's device maintains a persistent connection (e.g., a TCP connection) with communication server 220, P2P modes (having a first and second connection within the group of devices in the peer to peer network)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang-Sekaran in light of Singh for facilitating establishment and maintenance of a VOIP call, wherein device binds with one or all relays so that they allocate transport endpoints, and one or both of them select one of the relays to use if and when it becomes necessary (Singh Col 1 lines 20-30).

Regarding Claim 6

Wang-Sekaran-Singh teaches:

The method of claim 1.

Singh teaches:

The method of claim 1, further comprising: establishing a persistent connection between the relay allocation server and a messaging server (col 9 lines 15-35 each party's device maintains a persistent connection (e.g., a TCP connection) with communication server 220, P2P modes (having a first and second connection within the group of devices in the peer to peer network)); 

wherein the first connection comprises a first connection leg comprising the persistent connection between the relay allocation server and the messaging server, and a second connection leg comprising a persistent connection between the messaging server and the initiating communication device (col 9 lines 15-35 each party's device maintains a persistent connection (e.g., a TCP connection) with communication server 220, P2P modes (having a first and second connection within the group of devices in the peer to peer network)); 

wherein the second connection comprises the first connection leg comprising the persistent connection between the relay allocation server and the messaging server, and a third connection leg comprising a persistent connection between the messaging server and the recipient communication device (col 9 lines 15-35 each party's device maintains a persistent connection (e.g., a TCP connection) with communication server 220, P2P modes (having a first and second connection within the group of devices in the peer to peer network)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang-Sekaran in light of Singh for facilitating establishment and maintenance of a VOIP call, wherein device binds with one or all relays so that they allocate transport endpoints, and one or both of them select one of the relays to use if and when it becomes necessary (Singh Col 1 lines 20-30).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang-Sekaran-Singh as applied to claim 4 above, and further in view of Lin (US 2011/0179179 A1).


Regarding Claim 5

Wang-Sekaran-Singh teaches:

The method of claim 4.

Wang-Sekaran-Singh does not teach:

The method of claim 4, wherein the providing, to the recipient communication device, the information identifying the first relay server is performed without determining an IP address of the recipient communication device.

Lin teaches:

The method of claim 4, wherein the providing, to the recipient communication device, the information identifying the first relay server is performed without determining an IP address of the recipient communication device (¶6 mobile devices comprises transmitting a request to a server to allocate a network address and port associated with the server to use in a data exchange session with a participating mobile device, receiving the network address (information identifying the second relay server allocated for use by the recipient communication device for the communication session) and port from the server (allocation server), ¶14 mobile service providers do not typically allocate publicly accessible network addresses to each mobile device, ¶16 So long as the server has a publicly accessible network address (e.g., public Internet IP address), the server need not be part of any particular mobile device's private network (e.g., service provider's mobile data network) and any mobile device associated with any service provider shall be able to connect to the server through the data packet-based network (e.g., IP network) and request the allocation of a specific port or Session ID to establish an IM session (the information identifying the first relay server is performed without determining an IP address of the recipient communication device)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system Wang-Sekaran-Singh in light of Lin in order for establishing a real-time session-based IM system or data exchange system between mobile devices over a 
digital mobile network system that supports data packet-based communications (Lin ¶6).

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Wang-Maenpaa-Kashyap-Lin as applied to claim 8 above, and further in view of Wu (US 2015/0156069 A1).

Regarding Claim 9

Wang-Maenpaa-Kashyap-Lin teaches:

The recipient communication device of claim 8.

Lin teaches:

The recipient communication device of claim 8, wherein the first relay server is selected without regard to a network location of the recipient communication device (¶6 mobile devices comprises transmitting a request to a server to allocate a network address and port associated with the server to use in a data exchange session with a participating mobile device, receiving the network address (information identifying the second relay server allocated for use by the recipient communication device for the communication session) and port from the server (allocation server)), and 

digital mobile network system that supports data packet-based communications (Lin ¶6).


Wang-Maenpaa-Kashyap-Lin does not teach:


wherein the second relay server is selected based on the network location of the recipient communication device

Wu teaches:

wherein the second relay server is selected based on the network location of the recipient communication device (Wu ¶3 Proxy server provides a forwarding function in the Internet, and is located between a client device and a Web server ¶27 electing at least one proxy server with the minimum number of jump times (selecting the proxy server based on location of device) ¶14 ¶32 an apparatus (relay server) for configuring a proxy server, configuring module 402 of apparatus is to select at least one proxy server from multiple candidate proxy servers according to the first speed performance indicator and/or the second speed performance indicator, and configure the selected proxy server as a currently used proxy server, ¶33 ¶44 ¶40 apparatus for configuring the proxy server may be may be a browser plug-in (third party software in another server selecting a proxy server with a better performance to server the website to the client)); and 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang-Sekaran-Chou in light of Wu in order to enhance the security protection of webpage view, by intercepting or eliminating insecure webpage information, and then returns secure webpage data to the browser, and if the access speed of the proxy server is too slow, providing an apparatus for selecting at least one proxy server from multiple candidate proxy servers according to the first speed performance indicator and/or the second speed performance indicator, and configuring the selected proxy server as a currently used proxy server (Wu ¶3-9).




Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang-Maenpaa-Kashyap-Lin as applied to claim 8 above, and further in view of Singh (US 10,129,412 B1).

Regarding Claim 10

Wang-Maenpaa-Kashyap-Lin teaches:

The recipient communication device of claim 8.

Lin teaches:

wherein receiving the information identifying the first server, transmitting the request for allocation of the second relay server, and receiving information identifying the second relay server are performed via the first persistent connection and the second persistent connection without additional connection establishment (¶6 mobile devices comprises transmitting a request to a server to allocate a network address and port associated with the server to use in a data exchange session with a participating mobile device, receiving the network address (information identifying the second relay server allocated for use by the recipient communication device for the communication session) and port from the server (allocation server)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang-Maenpaa-Kashyap in light of Lin in order for establishing a real-time session-based IM system or data exchange system between mobile devices over a 
digital mobile network system that supports data packet-based communications (Lin ¶6).

Wang-Maenpaa-Kashyap-Lin does not teach:

The recipient communication device of claim 8, wherein the software instructions cause the recipient communication device to: establish a first persistent connection to a messaging server, wherein the messaging server maintains a second persistent connection with the relay allocation server



The recipient communication device of claim 8, wherein the software instructions cause the recipient communication device to: establish a first persistent connection to a messaging server, wherein the messaging server maintains a second persistent connection with the relay allocation server (col 9 lines 15-35 each party's device maintains a persistent connection (e.g., a TCP connection) with communication server 220, P2P modes (having a first and second connection within the group of devices in the peer to peer network)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang-Sekaran in light of Singh for facilitating establishment and maintenance of a VOIP call, wherein device binds with one or all relays so that they allocate transport endpoints, and one or both of them select one of the relays to use if and when it becomes necessary (Singh Col 1 lines 20-30).























Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227.  The examiner can normally be reached on Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        04/30/2021